Citation Nr: 0530209	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02/05-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
February 1979.  He died in 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claim for service connection for the veteran's 
cause of death.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA also requires VA 
to supply a medical examination or opinion when one is 
necessary to make a decision on a claim for compensation.  38 
U.S.C.A. § 5103(A) (2002); 38 C.F.R. § 3.159(c) (4) (2005).

As noted, the veteran died in 2003.  The certificate of death 
listed the primary cause of death as pulmonary fibrosis.  The 
record includes medical records indicating that the veteran 
had been treated for pulmonary fibrosis for several years.  
During his lifetime in December 1999, the veteran was granted 
service connection for prostate cancer linked directly to his 
presumed exposure to herbicide agents while serving in 
Vietnam.

The appellant herein seeks to establish this connection as 
the predicate to her claim of service connection for the 
cause of the veteran's death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2005).  

The appellant argues that the veteran's cause of death, 
pulmonary fibrosis was either directly caused by his exposure 
to herbicides in Vietnam, or, in the alternative, that the 
prostate cancer which was previously service-connected as due 
to the veteran's presumed exposure to herbicides in Vietnam 
directly contributed to the veteran's death.

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2005), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  An "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6)(i) (2005).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  The evidence 
of record documents the veteran's service in Vietnam and 
thereby had qualifying service in the Republic of Vietnam 
during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(iii), 
3.313(a) (2005).  As noted above, service connection for 
prostate cancer due to Agent Orange was granted in December 
1999.
As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 (2005) 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a) (2005).  VA regulations provide that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2005) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2005) are 
also satisfied.  Pulmonary fibrosis is not among the subject 
diseases listed for presumptive service connection.   

The appellant is not precluded, though, from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
appellant alleges the pulmonary fibrosis either had its 
origins in the veteran's exposure to herbicide agents in 
Vietnam or that the veteran's service-connected prostate 
cancer contributed to his death.  

She highlights two medical opinions submitted by the 
veteran's treating physician, Dr. R.R., as support for both 
theories.  In a November 2003 letter, Dr. R.R. stated that 
some of the known causes of pulmonary fibrosis include 
occupational and environmental exposures from 
inorganic/organic dust, gases, fumes, drugs and poisons.  
Based on the known causes of pulmonary fibrosis, Dr. R.R. 
stated there may be a relationship between the veteran's 
pulmonary fibrosis and his presumed exposure to herbicides, 
including Agent Orange, while serving in Vietnam.  In March 
2004, Dr. R.R. also stated that the veteran's service-
connected prostate cancer may have been a contributing factor 
to the veteran's death.  




The physician's opinion suggests a possible causal connection 
between the military service, and the 65service-connected 
disorder and the cause of death, not previously investigated 
by competent medical opinion.  The Board is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
record is unclear and the medical evidence of record is 
insufficient, it is incumbent on the Board to remand this 
matter and supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  To accurately adjudicate the 
claim, the case is REMANDED for the following development: 

1.  The RO/AMC will advise the 
appellant, and as through this remand, 
that she may submit any further medical 
evidence bearing on the issue of service 
connection for the cause of death of the 
veteran, in particular the treatment 
records of Dr. R.R., and any further 
correspondence that would substantiate 
the asserted linkage.  

2.  After the passage of a reasonable 
period of time for a response or upon 
receipt of any additional information 
from the appellant, the RO/AMC will 
arrange for the claims file to be 
reviewed by an appropriately qualified  
VA physician to determine whether the 
appellant's pulmonary fibrosis was 
related to service; the veteran's 
presumed exposure to herbicide agents 
during service in Vietnam or to the 
service-connected prostate cancer 
contributed to the veteran's cause of 
death.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  If no opinion or conclusion 
can be given without resort to 
speculation, the examiner should so 
state.  

2. After the development requested above 
has been completed to the extent 
possible, the RO/AMC should review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

